J-S41040-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                  Appellee                 :
                                           :
          v.                               :
                                           :
KENNETH MALIK EVANS, III,                  :
                                           :
                  Appellant                :     No. 1770 MDA 2018

          Appeal from the PCRA Order Entered September 24, 2018
              in the Court of Common Pleas of Luzerne County
              Criminal Division at No(s): CP-XX-XXXXXXX-2013

BEFORE:        LAZARUS, J., MURRAY, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FILED: SEPTEMBER 16, 2019

      Kenneth Malik Evans, III (Appellant) appeals from the order entered

September 24, 2018, dismissing his petition filed under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Counsel has filed a petition to

withdraw and a brief pursuant to Commonwealth v. Turner, 544 A.2d 927

(Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988)

(en banc). Upon review, we grant counsel’s petition to withdraw and affirm

the order of the PCRA court.

      In January 2014, a criminal information was filed charging Appellant

with one count of criminal homicide, stemming from the shooting of

Shantique Goodson (“the victim”) in the Sherman Hills Apartment Complex

on November 11, 2013.         Pertinent to this appeal, the evidence presented at

trial established the following.



* Retired Senior Judge assigned to the Superior Court.
J-S41040-19


           [O]n the date in question, Tiara McDuffie (“McDuffie”),
     driving a white Jeep Cherokee with the victim as her passenger,
     drove into the Sherman Hills Apartment Complex. McDuffie did
     not park the car upon entering the complex because she saw
     Appellant in the complex. After seeing Appellant, the victim also
     told McDuffie not to park the vehicle. As a result, McDuffie cut
     across the parking lot and spun the car around to leave the area
     of the complex where Appellant was approaching. The two
     women headed to the apartment of their friend Jasmine Frazier
     (“Frazier”) that was located within the complex.

           After McDuffie stopped the Jeep near Frazier’s apartment,
     Frazier approached the vehicle on the passenger side where the
     victim was sitting. The victim rolled the window down, and the
     parties engaged in a conversation. Moments later, Appellant
     aggressively approached the passenger side of the vehicle and
     addressed the victim. Appellant told the victim to get the “‘F’ out
     of the car.” After the victim refused, Appellant reached for the
     handle of the passenger side door. The victim commented to
     Appellant: “didn’t we discuss this yesterday?” Undeterred,
     Appellant pushed his left hand into the vehicle in an attempt to
     reach for the lock. The victim pushed Appellant’s left hand away
     from the lock, and Appellant then put his right hand into the
     passenger side of the vehicle. With his right hand in the
     passenger side of the vehicle, Appellant shot the victim twice.

           Frazier testified that while she was still leaning into the
     passenger side window, she saw Appellant shoot the victim in
     the lower abdomen. After the two gunshots were fired, McDuffie
     sped away. Appellant continued to fire several shots at the
     vehicle as McDuffie drove off, and Appellant then ran off
     between the buildings of the complex. McDuffie drove the victim
     to the Wilkes–Barre General Hospital emergency room.

            At trial, McDuffie explained that the friendship between the
     victim and Appellant had deteriorated approximately a week
     prior to the shooting. While not entirely clear from the record
     what they were, McDuffie testified that there were “issues”
     existing between victim and Appellant in the days leading up to
     the victim’s homicide. McDuffie testified that “leading up [to] this
     incident, things had got [sic] out of control to [sic] the
     friendship.”



                                    -2-
J-S41040-19


           Dr. [Gary] Ross testified[, as an expert in the field of
     forensic pathology,] that the victim suffered two gunshot
     wounds. The first gunshot wound was to the victim’s vulvar
     region. Dr. Ross provided the following explanation regarding
     whether this was a lethal gunshot wound:

          Not in and of itself. It certainly is a survivable
          wound, even though it’s to the vulvar region, even
          though it bled very copiously. It did not bleed
          enough to have—in my opinion, it did not bleed
          enough to have caused death in and of itself. It is
          certainly a medically survivable injury.

                                 ***
          [The victim] died as a result of a hemorrhage from
          multiple gunshot wounds. This wound contributed to
          that hemorrhage, so this wound contributed to her
          death.

     Dr. Ross further explained that the second gunshot wound was
     to the victim’s right thigh. Dr. Ross provided the following
     testimony regarding gunshot wound number two:

          [Dr. Ross:] Gunshot wound number two is lethal in
          and of it[self]. Gunshot wound number two went
          through the soft tissues of the thigh and tore major
          vessels of the right femoral artery, which is the
          major artery within the right leg and also the right
          femoral vein. This wound bled copiously and she died
          as a result of the extenuation of bleeding from this
          wound.

          [Commonwealth:] Is the femoral artery a vital part
          of the body?

          [Dr. Ross:] It is.

          [Commonwealth:] So [the victim] was shot in a vital
          part of the body, correct, Dr. Ross?

          [Dr. Ross:] Yes.




                                 -3-
J-S41040-19

Commonwealth v. Evans, 144 A.3d 198 (Pa. Super. 2016) (unpublished

memorandum at *3-4) (citations omitted).

      Following a jury trial, Appellant was found guilty of first-degree

murder, and on October 24, 2014, Appellant was sentenced to life

imprisonment   without   the   possibility   of   parole.   This    Court   affirmed

Appellant’s judgment of sentence on March 14, 2016 and our Supreme Court

denied his petition for allowance of appeal.      Evans, supra, appeal denied,

145 A.3d 162 (Pa. 2016).

      On July 20, 2017, Appellant pro se filed a PCRA petition asserting trial

court error and ineffective assistance of trial counsel,1 as well as arguing

that the cumulative effect of counsel’s ineffectiveness denied Appellant the

right to a fair trial. Pro se PCRA Petition, 7/20/2017, at 3-11 (unnumbered).

The PCRA court scheduled a hearing on Appellant’s pro se petition,

appointed Jeffery A. Yelen, Esquire as counsel, and permitted Attorney Yelen

to file a supplemental petition if he deemed necessary.            No supplemental

petition was filed, and on August 14, 2018, the PCRA court held an

evidentiary hearing. There, Appellant testified on his own behalf, raising the

aforementioned issues, as well as arguing that the evidence was insufficient

to support his conviction. N.T., 8/14/2018, at 12-14.              In response, the

Commonwealth called trial counsel to testify. On September 24, 2018, the



1
  Appellant was represented by co-counsel, Hugh Taylor, Esquire and John
Pike, Esquire (collectively, “trial counsel”), at trial.

                                     -4-
J-S41040-19

PCRA court filed a memorandum opinion and order, dismissing Appellant’s

petition.

      Appellant,   through    counsel,   timely   filed   a   notice   of   appeal.2

Subsequent to filing Appellant’s notice of appeal, Attorney Yelen filed a

motion for appointment of appellate counsel, seeking permission to withdraw

and requesting the PCRA court appoint substitute counsel to represent

Appellant on appeal.         Motion for Appointment of Appellate Counsel,

10/24/2018.    By order dated October 29, 2018, the PCRA court granted

Attorney Yelen’s motion and appointed Matthew P. Kelly, Esquire, who

presently represents Appellant on appeal. Order, 10/29/2018.

       In this Court, Attorney Kelly filed a Turner/Finley brief and an

application to withdraw as counsel.3 Thus, we must first determine if



2
 The PCRA court did not direct Appellant to file a concise statement pursuant
to Pa.R.A.P. 1925(b). In lieu of an opinion, the PCRA court relied on its
September 24, 2018 memorandum. See Statement in Lieu of Opinion,
12/21/2018.
3 On June 10, 2019, Appellant filed a pro se response to Attorney Kelly’s
Turner/Finley brief, averring that he has “been subjected to a cascading
form of ineffective assistance of counsel[.]” Pro se Response, 6/10/2019, at
3. Therein, Appellant argued that Attorney Yelen provided inadequate
representation at Appellant’s PCRA hearing and that Attorney Kelly’s
Turner/Finley brief was insufficient, as it merely “parrot[ed] the opinion of
the PCRA court[.]” Id. For these reasons, Appellant requested this Court:
(1) dismiss Attorney Kelly’s motion to withdraw; (2) appoint new counsel;
“and/or” (3) grant Appellant leave to file a pro se supplemental brief in
support of his objection to Attorney Kelly’s Turner/Finley brief. Id. at 12.
For the reasons that follow, even assuming arguendo that Appellant has
been subjected to a “cascading form” of ineffectiveness, because we find
Appellant’s issues are either not cognizable under the PCRA or wholly lacking
merit, Appellant cannot prove he has been prejudiced by counsel’s alleged
                                     -5-
J-S41040-19

Attorney Kelly has complied with the technical requirements of Turner and

Finley.

            … Turner/Finley counsel must review the case zealously.
      Turner/Finley counsel must then submit a “no-merit” letter to
      the trial court, or brief on appeal to this Court, detailing the
      nature and extent of counsel’s diligent review of the case, listing
      the issues which the petitioner wants to have reviewed,
      explaining why and how those issues lack merit, and requesting
      permission to withdraw.

            Counsel must also send to the petitioner: (1) a copy of
      the “no-merit” letter/brief; (2) a copy of counsel’s petition to
      withdraw; and (3) a statement advising petitioner of the right to
      proceed pro se or by new counsel.

            If counsel fails to satisfy the foregoing technical
      prerequisites of Turner/Finley, the court will not reach the
      merits of the underlying claims but, rather, will merely deny
      counsel’s request to withdraw. Upon doing so, the court will
      then take appropriate steps, such as directing counsel to file a
      proper Turner/Finley request or an advocate’s brief.

             However, where counsel submits a petition and no-merit
      letter that do satisfy the technical demands of Turner/Finley,
      the court — trial court or this Court — must then conduct its own
      review of the merits of the case. If the court agrees with
      counsel that the claims are without merit, the court will permit
      counsel to withdraw and deny relief. By contrast, if the claims
      appear to have merit, the court will deny counsel’s request and
      grant relief, or at least instruct counsel to file an advocate’s
      brief.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007)

(citations omitted).

      After review, we are satisfied that Attorney Kelly has complied with the

technical requirements of Turner and Finley.      Therefore, we will consider

shortcomings and therefore, he is not entitled to relief. Thus, we decline to
grant the relief requested by Appellant in his pro se response.
                                     -6-
J-S41040-19

the substantive issues contained in Attorney Kelly’s brief.           On appeal,

Attorney Kelly sets forth the following issues for our review, which we have

reordered for ease of disposition.

      I. Whether the trial court erred in failing to instruct the jury on
      voluntary manslaughter.

      II. Whether there was sufficient evidence to convict Appellant for
      the crime of criminal homicide.

      III. Whether trial counsel [were] ineffective in representing []
      Appellant.

Turner/Finley Brief at 1 (unnecessary capitalization omitted).

      Initially, we note that Appellant’s first two issues were raised

previously by Appellant and addressed by this Court on direct appeal. See

Evans, supra.     It is well-settled that previously litigated claims are not

cognizable under the PCRA. See 42 Pa.C.S. § 9544(a)(2)-(3) (An error is

considered previously litigated if (1) “the highest appellate court in which the

petitioner could have had review as a matter of right has ruled on the merits

of the issue; or” (2) “has been raised and decided in a proceeding

collaterally attacking the conviction or sentence.”). Thus, Appellant is

precluded from raising these claims again.

      We   now    address   the      remaining   issue,   which   challenges   the

effectiveness of trial counsel.      Specifically, Appellant claims trial counsel

were ineffective for: (1) “allowing two detectives to testify as experts” at

Appellant’s trial about gunshot residue (GSR) collected after the shooting;

(2) failing to call, as defense witnesses, the emergency room physicians who

                                        -7-
J-S41040-19

treated the victim; and (3) failing to impeach Commonwealth witnesses,

Frazier and McDuffie.      Appellant also argues these cumulative errors

committed by counsel denied him fair trial. Turner/Finley Brief at 4-7. We

address these individual claims mindful of the following.

      “Our standard of review of a [] court order granting or denying relief

under the PCRA calls upon us to determine ‘whether the determination of the

PCRA court is supported by the evidence of record and is free of legal error.’”

Commonwealth v. Barndt, 74 A.3d 185, 192 (Pa. Super. 2013) (quoting

Commonwealth v. Garcia, 23 A.3d 1059, 1061 (Pa. Super. 2011)).

      “It is well-established that counsel is presumed effective, and the

defendant bears the burden of proving ineffectiveness.” Commonwealth v.

Martin, 5 A.3d 177, 183 (Pa. 2010).          To overcome this presumption,

Appellant must show each of the following: “(1) the underlying substantive

claim has arguable merit; (2) counsel whose effectiveness is being

challenged did not have a reasonable basis for his or her actions or failure to

act; and (3) the petitioner suffered prejudice as a result of counsel’s

deficient performance.”   Id.   Appellant’s claim will be denied if he fails to

meet any one of these three prongs. Id.

      With respect to his first claim, Appellant argues trial counsel were

ineffective for calling two detectives from the Wilkes-Barre City Police

Department, Detective David Sobocinski and Detective Ronald Foy, to testify




                                     -8-
J-S41040-19

about GSR that may have been collected from Appellant.          Turner/Finley

Brief at 5-6. As summarized by the PCRA court:

      Detective Sobocinski testified [at trial] that [Appellant]
      consented to the test and multiple swabs of his right hand were
      collected. On cross-examination, the assistant district attorney
      attempted to inquire as to how a [GSR] test would be affected if
      [Appellant] had washed his hands. An objection to this question
      by defense counsel was sustained by the [trial c]ourt. Detective
      Foy only testified as to sending the [GSR] test sample to a lab.
      Neither detective provided any expert testimony regarding the
      [GSR] test.

PCRA Court Memorandum Opinion, 9/24/2018, at 3-4 (unnumbered;

citations omitted).

      At the PCRA hearing, Attorney Taylor testified that the results of the

GSR test were inconclusive, and part of his and Attorney Pike’s defense

strategy was to exploit the inconclusiveness of the test.

      We were aware that the [GSR] was [i]nconclusive. The defense
      in [Appellant’s] case was a difficult one given that the bulk of the
      evidence against him was [sic] eyewitness who knew him and
      would testify they observed [Appellant] shoot the victim. So we
      were in a position … [of making] the argument that the evidence
      isn’t beyond a reasonable doubt, that these witnesses are not
      credible, and that there’s no other evidence. Now, the GSR was
      [i]nconclusive[.] …. The reason I went to the question relative to
      the GSR [was] to get as close to the line as possible and get
      into evidence that it’s [i]nconclusive, they don’t have it,
      sufficiency of the investigation, you didn’t do these tests and
      things like that. And get close to the line as possible without,
      you know, letting in evidence that would hurt [Appellant]; but
      ultimately the evidence of the GSR was inconclusive and that’s
      just that[.]

N.T., 8/14/2018, at 22-23.




                                     -9-
J-S41040-19

     In its memorandum opinion, the PCRA court credited Attorney Taylor’s

testimony as credible and found that the defense strategy employed by

Appellant’s counsel was reasonable and “that no better alternative existed.”

PCRA Court Memorandum Opinion, 9/24/2018, at 4, 8 (unnumbered).

     It is well-settled that

     before a claim of ineffectiveness can be sustained, it must be
     determined that, in light of all the alternatives available to
     counsel, the strategy actually employed was so unreasonable
     that no competent lawyer would have chosen it. If a reasonable
     basis exists for the particular course, the inquiry ends and
     counsel’s performance is deemed constitutionally effective. Nor
     can a claim of ineffective assistance generally succeed through
     comparing, by hindsight, the trial strategy employed with
     alternatives not pursued. A finding that a chosen strategy lacked
     a reasonable basis is not warranted unless it can be concluded
     that an alternative not chosen offered a potential for success
     substantially greater than the course actually pursued.

Commonwealth v. Reed, 42 A.3d 314, 324 (Pa. Super. 2012) (citations

and quotation marks omitted).

     Here, the PCRA court found that the detectives did not provide any

expert testimony, which the certified record confirms. Moreover, the court

found that any testimony regarding the GSR test that was elicited by counsel

was part of counsel’s defense strategy and that strategy was reasonable. We

see no reason to disturb this finding. See Commonwealth v. Jones, 912
A.2d 268, 293 (Pa. 2006) (“The findings of a post-conviction court, which

hears evidence and passes on the credibility of witnesses, should be given

great deference.”).



                                   - 10 -
J-S41040-19

      Next, Appellant alleges trial counsel were ineffective for failing to call

the emergency room surgeons who operated on the victim as witnesses.

Turner/Finley Brief at 6. Although testimony from Dr. Ross revealed that

the victim died of multiple gunshot wounds, and specifically, of a gunshot

wound to the femoral artery, see N.T., 8/20/2015, at 237-38, Appellant

asserts that because the victim was shot “from the waist down,” counsel

should have called the emergency room surgeons to testify as to whether

the victim’s death was preventable.     N.T., 8/14/2018, at 8-9. Essentially,

Appellant is implying that the emergency room surgeons who treated the

victim were negligent and that their negligence contributed to, or was the

cause of, the victim’s death. Id.

      In order to establish that trial counsel was ineffective for failing
      to call witnesses, a petitioner must: (1) identify the witness or
      witnesses; (2) demonstrate that counsel actually knew, or had a
      duty to know, the identity of the witness or witnesses prior to
      trial; (3) demonstrate that the witness or witnesses were ready,
      willing and able to testify for the defense at trial; and (4)
      demonstrate that the proposed testimony would have been
      helpful to the defense asserted at trial.

Commonwealth v. Neal, 713 A.2d 657, 663 (Pa. Super. 1998).

      In considering Appellant’s claim of ineffective assistance of counsel for

failing to call these alleged witnesses, the PCRA court found Appellant was

not entitled to relief because Appellant failed to present the testimony of the

emergency room surgeons at the PCRA hearing. Memorandum, 9/24/2018,

at 5-6 (unnumbered) (“Without hearing the testimony of the emergency

room surgeons, th[e PCRA court] is unable to determine if they were willing

                                     - 11 -
J-S41040-19

to testify and whether they would have been beneficial to the defense.”).

Additionally, the court found Appellant “failed to submit affidavits from the

emergency room surgeons indicating their availability and willingness to

testify for the defense.”   Id. at 6 (unnumbered).     Lastly, the PCRA court

found that

      [u]pon consideration of the testimony provided by Dr. Ross, it is
      clear that the victim had no chance of survival based upon the
      location of the gunshot wound. It is highly unlikely that the
      emergency room physicians would have essentially admitted
      their own negligence and testified that they should have
      prevented the victim’s death.

Id. We agree.

      Here, Appellant baldy asserts that had the emergency room surgeons

been called to testify, they would have provided favorable testimony to his

defense regarding victim’s cause of death. Such a bald assertion, without

more, does not meet his burden. Moreover, and most notably, Appellant has

failed to demonstrate that these alleged witnesses were willing and able to

testify on his behalf at trial. This alone precludes Appellant from obtaining

relief. See Commonwealth v. Khalil, 806 A.2d 415, 422-23 (Pa. Super.

2002) (“This Court will not grant relief based on an allegation that a certain

witness may have testified in the absence of an affidavit from that witness to

show that the witness would, in fact, testify.”).

      Irrespective of the foregoing, even if Appellant pleaded sufficiently this

claim, we would find it lacks arguable merit.



                                     - 12 -
J-S41040-19


            The causal connection required to attach criminal
      responsibility for the death of a victim must be more direct than
      the tort law concept of proximate cause. In Commonwealth v.
      Nunn, our Court described the two-part test to determine
      criminal causation.

            First, the defendant’s conduct must be an
            antecedent, but for which the result in question
            would not have occurred. A victim’s death cannot be
            entirely attributable to other factors; rather, there
            must exist a causal connection between the conduct
            and the result of conduct; and causal connection
            requires something more than mere coincidence as
            to time and place. Second, the results of the
            defendant’s actions cannot be so extraordinarily
            remote or attenuated that it would be unfair to hold
            the defendant criminally responsible.

            As to the first part of the test, the defendant’s
            conduct need not be the only cause of the victim’s
            death in order to establish a causal connection.
            Criminal responsibility may be properly assessed
            against an individual whose conduct was a direct and
            substantial factor in producing the death even
            though other factors combined with that conduct to
            achieve the result. The second part of the test is
            satisfied when the victim’s death is the natural or
            foreseeable consequence of the defendant’s actions.
            Where the fatal result was an unnatural or obscure
            consequence of the defendant’s actions, justice
            would prevent us from allowing the result to have an
            impact upon a finding of the defendant’s guilt.

      947 A.2d 756, 760 (Pa. Super. 2008) (citations and quotation
      marks omitted)[.]

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1256-57 (Pa. Super. 2014)

(some citations omitted).

      In this case, the evidence presented at trial, which this Court found

sufficient to sustain Appellant’s conviction on direct appeal, established that


                                    - 13 -
J-S41040-19

Appellant twice shot the victim at close range.       Dr. Ross, an expert in

forensic pathology, testified that the cause of death was a gunshot wound

that hit the victim’s femoral artery, which Dr. Ross testified as being a vital

part of the human body.        As such, any alleged “negligence” that the

emergency room physicians would possibly have testified to would not have

negated the fact that the victim’s arrival at the hospital for treatment was

necessitated by the injuries inflicted upon her by Appellant. Moreover, it is

clear that Appellant’s conduct was “a direct and substantial factor in

producing the death[,]” regardless of any other alleged factors that may

have contributed to her death, and the result of Appellant’s actions was not

so “extraordinarily remote or attenuated” that it would be unfair to hold

Appellant criminally liable under these circumstances. Buterbaugh, supra.

No relief is due.

      In his third issue, Appellant contends trial counsel were ineffective for

failing to impeach two Commonwealth witnesses, Frazier and McDuffie.

Appellant alleges both witnesses had ulterior motives to testify; Frazier

because of a lawsuit she was involved in against the Sherman Hills

Apartment Complex, where the shooting occurred, and McDuffie because she

was previously in a relationship with the victim and had pending criminal

charges at the time of Appellant’s trial. N.T., 8/14/2018, at 10-12.

      At the PCRA hearing, Attorney Pike testified that he and Attorney

Taylor hired a private investigator to investigate the Commonwealth


                                    - 14 -
J-S41040-19

witnesses but were unsuccessful in obtaining any additional information

other than what was provided by the Commonwealth during discovery. Id.

at 31-32.   Thus, while they were aware of Appellant’s allegations about

Frazier’s financial motives, they were unable to corroborate independently

and verify this information. Id. at 32-33. However, trial counsel testified

that they did receive criminal records of “all witnesses and potential

witnesses” during discovery, as well as independently searched both the

magisterial district court and Court of Common Pleas dockets, and utilized

these records during cross-examination. Id. at 24-26, 32. The PCRA court

credited counsel’s testimony and found Appellant’s allegations to be without

merit.   Memorandum, 9/24/2018, at 6-8 (unnumbered).              The record

supports the PCRA court’s findings.

     Specifically, the transcript from Appellant’s trial reveals that Attorney

Pike cross-examined McDuffie, who admitted that she had dated the victim

and acknowledged that she had pending criminal charges. N.T., 8/19/2014,

at 76-77, 102-107.     However, despite Attorney Pike’s inquiry, McDuffie

denied that she expected to “gain favor with the Commonwealth” with

respect to these charges in exchange for her testimony. Id. at 107. In light

of the foregoing, the record clearly belies Appellant’s claim that counsel did

not use these alleged ulterior motives in an attempt to impeach McDuffie.

     With respect to Frazier, while she was cross-examined extensively at

trial, counsel did not inquire about a lawsuit that Frazier was involved in


                                      - 15 -
J-S41040-19

against the apartment complex. However, not only did the PCRA court credit

counsel’s testimony that such an allegation could not be independently

corroborated, at the PCRA hearing, Appellant admitted that he too, did not

have any “proof” regarding Frazier potentially “inheriting” money from a

lawsuit against the apartment complex. See N.T., 8/14/2018, at 10. It is

well-settled that “[c]ounsel cannot be faulted for failing to discover or

present evidence if Appellant fails to meet the burden of establishing that

the evidence exists.” Commonwealth v. Fisher, 813 A.2d 761, 771 (Pa.

2002). For these reasons, Appellant is not entitled to relief.

       Lastly, Appellant claims that, due to the cumulative errors of trial

counsel, Appellant was denied the right to a fair trial. Initially, we observe

that

       [i]t is well-settled that no number of failed ineffectiveness claims
       may collectively warrant relief if they fail to do so individually.
       Accordingly, where ineffectiveness claims are rejected for lack of
       arguable merit, there is no basis for an accumulation claim.
       When the failure of individual claims is grounded in lack of
       prejudice, however, then the cumulative prejudice from those
       individual claims may properly be assessed.

Commonwealth v. Smith, 181 A.3d 1168, 1187 (Pa. Super. 2018)

(citations and quotation marks omitted).

       The PCRA court found that “[n]one of [Appellant’s] claims warrant[s]

relief individually and they do not do so collectively.”          Memorandum,

9/24/2018, at 8. As discussed supra, we agree with the PCRA court’s

findings, and reject all of Appellant’s ineffective assistance of counsel claims


                                      - 16 -
J-S41040-19

as meritless.    Thus, as noted by the PCRA court, there can be no

aggregation of prejudice. See Smith, 181 A.3d at 1187.

      We agree with counsel that based upon the PCRA court’s findings and

the record, which supports them, the issues raised by Appellant have no

merit. Therefore, the PCRA court did not err by dismissing Appellant’s PCRA

petition.   Accordingly, we affirm the order of the PCRA court denying

Appellant’s PCRA petition and grant counsel’s petition to withdraw.

      Order affirmed. Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/16/19




                                   - 17 -